Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued from 12: 
A.  Applicant argues that the rejection improperly modifies conditioners and/or coloring compositions with High amounts of Anionic Surfactants because:
i) “… one would not incorporate high amounts of anionic surfactants into the conditioning compositions (or the coloring compositions) of Goutsis because this runs contrary to accepted wisdom in the art. “Proceeding contrary to accepted wisdom is evidence of nonobviousness." MPEP 2145(X)(D)(3). "The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness." See id., citing In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986) (Applicant's claimed process for sulfonating diphenyl sulfone at a temperature above 127°C was contrary to accepted wisdom because the prior art as a whole suggested using lower temperatures for optimum results as evidenced by charring, decomposition, or reduced yields at higher temperatures.).”
Response: Applicant’s argument it is contrary to accepted wisdom to incorporate high amounts of anionic surfactants the conditioning or coloring compositions of Goutsis is not persuasive.   First, applicant has identified with numbers what high amounts of anionic surfactants mean.   In instant claim 1, for example, anionic surfactant in the composition ranges from about 5% to about 20% by weight.   The composition of Goutsis has particularly preferred amount of 1-15% of anionic surfactant (paragraph [0181]).  This amount in the range disclosed overlaps the claimed range of from about 5% to about 20% and the disclosed amount of the anionic surfactant is not higher than the upper limit of 20% of at least instant claim 1.
ii) “The instant claims provide for about 5% to about 20% of anionic surfactant (claim 1) and 
for 6% to about 18% (claims 20 and 21). The conditioner (K) and coloring agent (G) in the

Response: The issue for applicant here is also high amounts of anionic surfactants.   As stated above in the response, the particularly preferred amount of anionic surfactant contemplated by Goutsis is in the range of 1-15%; a range that overlaps the claimed ranges in claims 1, 20 and 21.   Again, the upper limit of the preferred range in Goutsis is lower that the upper limits of the claimed ranges in claims 1, 20 and 21.   A prior art reference is not limited to the examples but is considered for all that the prior art teaches.  See decisions in In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)), Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).   The rejection is not contrary to accepted wisdom in the art and not the instant claims.
iii) Anionic surfactants are included in cleansing compositions to provide strong cleansing
attributes (to remove dirt, oil, and contaminates). See, e.g., Davidson, para. [0045] (referring to anionic surfactants as "detersive" surfactants; see also Josef Steber, (HANDBOOK FOR
CLEANING/DECONTAMINATION OF SURFACES, 2007, The Ecotoxicity of Cleaning Product Ingredients (3 .1.1. Anionic Surfactants)) (explaining that "anionic surfactants represent, by volume, the most important group of surfactants used in cleaning products."). In addition to the teachings of Davidson and Josef Steber (discussed in applicant's prior response), the teachings of Manaya ((Encyclopedia of Toxicology (2014),Cosmetics and Personal Care Products, Cosmetics and Personal Care Products, pp. 1043-1049) are also instructive.
iv) “Manaya discusses a variety of cosmetic products for treating hair, including hair-coloring
products, conditioners, and cleansing compositions (e.g., shampoo). Manaya refers to anionic
surfactants only in relationship to cleansing compositions (hair and skin cleanser) and oral care compositions. It does not mention anionic surfactants with respect to conditioners and hair coloring products. In fact, Manaya explains, "anionic surfactants tend to be the most effective cleanser." See Manaya, p. 1044, second column, second paragraph after section entitled "Hair-Cleansing and Conditioning Products." Manaya further explains that cleansing compositions tend to damage the hair, cause irritation, etc.”
“In contrast to cleansing compositions, Manaya explains, "[h]air conditioners, broadly
speaking, are meant to restore those desirable components or qualities of hair that are
removed or degraded by shampooing." See id., p. 1045, first column, first full paragraph
(emphasis added). It continues by emphasizing that cationic surfactants (not anionic surfactants)
are used in conditioners to modify (improve) the texture and appearance of the hair. See id.
Conditioners impart smoothing films, hydration, oils, etc., to hair. Coloring agents impart
colorant to hair. This is the opposite of cleansing compositions, which require anionic
surfactants to remove films, oils, colorants, etc. from the hair. In other words, the cleansing
properties of anionic surfactants impede the proper functioning of compositions designed to deposit material onto hair.”
“As shown by the evidence discussed above, high amounts of anionic surfactants are used
in cleansing compositions (not conditioners and hair-dying products). This is well known in the art (as shown by the evidence discussed above).”
“Furthermore, it is well known in the art that anionic surfactants would negatively interacting with the cationic surfactants in the compositions of Goutsis (due to electrostatic interactions between the oppositely charged head groups). This results in less cationic surfactant being available to interact with the hair to provide conditioning properties; and the interaction causes stability problems. Thus, incorporating high amounts of anionic surfactants into the conditioners and hair-coloring compositions of Goutsis requires proceeding in direct contradiction to accepted wisdom in the art.”
“The rejection disregards the wisdom in the art and evidence discussed above. Instead, the
rejection selectively relies on a single generic statement in Goutsis relating to anionic surfactants.
Goutsis includes multiple pages of various compound types and classes of compounds (encompassing at least thousands of various compounds). See Goutsis paras. [0181]-[0223].
Amongst the long list of various compound types, Goutsis states that "[a]gents which are suitable
according the invention are characterized in that the agent additionally includes at least one anionic surfactant." Goutsis indicates that the anionic surfactant may be in an amount of" 1-15%." See Goutsis, para. [0181]. The rejection relies on this single except to argue that one would add the claimed amount of anionic surfactants specifically to the conditioner (K) and/or coloring agent (G) of Goutsis. See Final Office Action, p. 7.”
“The rejection's selective reliance on this isolated generic teaching in Goutsis without
considering the art as a whole (and without considering the accepted wisdom in the art) is

prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence
of nonobviousness." Furthermore, Goutsis does not correlate the language relating to anionic
surfactants specifically to the conditioner (K) or the hair coloring agent (G) of Goutsis. The rejection makes this correlation on its own, absent any specific teaching or direction in Goutsis.”
“The rejection's selective reliance on an isolated excerpt of Goutsis, and its selective application of the except to the conditioner (K) or hair coloring agent (G) of Goutsis, is the result of working backwards. It is the result of using applicant's disclosure as a guide. It is improper to reconstruct claims in a piecemeal fashion by picking and choosing from the prior art using applicants' disclosure as a blueprint. In re Kamm, 452 F.2d 1052, 1056-57 (CCPA 1972). "In determining obviousness, therefore, the inquiry is not whether each element existed in the prior art, but whether the prior art made obvious the invention as a whole." Texas Instruments Inc. v
United States Int'l Trade Comm 'n, 819 F.2d 1100, 1108 (Fed.Cir.1988). Accordingly, the rejection should be withdrawn.”
Response: The arguments in (iii) and (iv) continues to present arguments for anionic surfactants and in this case its use in cleansing compositions including hair; and how Manaya discusses variety of cosmetic products for treating hair including hair-coloring products such as shampoo and Manaya referring to anionic surfactants only in relationship to cleansing composition for hair and skin and oral car but not with respect to conditioners and hair coloring products.   However, applicant does not say that Manaya categorically teaches that anionic surfactants cannot be used in hair conditioners and/or hair coloring compositions.   Further, Goutsis discloses that anionic surfactant could be present in the agents and agents in Goutsis are G, K and F (paragraph [0180] and [0181]).   Therefore, hair conditioners and hair coloring agents are not bared from containing anionic surfactants.
B. Applicant further argues that “Modification to the Art Renders It Unsatisfactory for its intended Purpose” because anionic surfactants are included in cleaning compositions and not in conditioners that impart smoothing films, hydration, oils, etc, to hair and the high levels of 
Response: The modification was related to amounts of the anionic surfactant, amphoteric surfactants and cationic surfactants.   With respect to the anionic surfactant, the particularly preferred amount is from 1-15% (paragraph [0181]).   The upper limit of the disclosed range is less than the upper limit of the claimed ranges, 20% for claim 1 and 18% for claims 20 and 21.   The modification does not render the compositions of Goutsis inoperable as hair compositions.
C. Evidence of Unexpected Results ---  
“Applicants have surprisingly and unexpectedly discovered that the
[instant compositions] which contain thiolactic acid in combination
with certain surfactants effectively clean the hair, produce good
foaming properties, and at the same time, provide other hair care
benefits to hair fibers such as straightening or texlaxing effects,
volume reduction, frizz control, curl reduction, manageability, discipline, 
cosmeticity, and smooth feel."

Response: The data presented on page 17 and referenced in Figures 1-3 of the application is generated from specific compositions on Table 2 on page 15.   The scope of these composition producing the unexpected results are different from the scope of the claimed compositions.   The final office action filed 09/21/2020 did not address the data presented in the remarks filed 09/08/2020 because, data is data and the office does not have laboratories to verify the data.   The issue is that the scope of the compositions providing the unexpected results is not of the same scope as the claimed composition.   
Applicant may claim the composition producing the unexpected results.
The rejections of record are maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613